NOTE: This order is nonprecedential
United States Court of A11peals
for the FederaI Circuit
ROKSOLIANA DACHNIWSKYJ,
Petitioner, ~
v-.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent,
AND
THERESA DACHNIWSKYJ,
Intert)enor. ~
2011-3158
Petiti0n for review of the Merit Syste1ns Pr0tecti0n
B0a1'd in case n0. CH0831100439-I-1.
ON MOTION
0 R D E R
Theresa DachniWskyj moves for leave to intervene
Up0:n consideration thereof
IT ls ORDERED THAT:

DACHNIWSKYJ V. OPM 2
The motion is granted The revised official caption is
reflected above.
FOR THE COURT
ms 2 5  /si Jan Horbaly
Date J an Horba1y
Clerk
cc: Janice Lea B0back, Esq.
Dn1ytro Kurywczak, Esq. v
Hi1a1y A. Stern, Esq. F|LED
. F APPF.ALS FOR
520 ””1E2%§B€MR@mT
AUG 2 6 2011
mm nonaALv
dam